Opinions of the United
1994 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


8-12-1994

Miller v. Cigna Corporation
Precedential or Non-Precedential:

Docket 93-1773




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1994

Recommended Citation
"Miller v. Cigna Corporation" (1994). 1994 Decisions. Paper 108.
http://digitalcommons.law.villanova.edu/thirdcircuit_1994/108


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1994 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                            _______________

                              NO. 93-1773
                            _______________


                           WILLIAM J. MILLER,

                                              Appellant

                                   v.

                        CIGNA CORPORATION;
              THE INSURANCE COMPANY OF NORTH AMERICA

                            _______________


Present:   SLOVITER, Chief Judge, BECKER, STAPLETON, MANSMANN,
           GREENBERG, HUTCHINSON, SCIRICA, COWEN, NYGAARD, ALITO,
           ROTH, LEWIS and McKEE, Circuit Judges.


                               O R D E R



           A majority of the active judges having voted for

rehearing in banc in the above appeal, it is

           O R D E R E D    that the Clerk of this Court vacate the
panel's opinion and judgment filed June 28, 1994, and list the

above case for rehearing in banc at the convenience of the court.
                                 By the Court,


                                    /s/ Dolores K. Sloviter

                                        Chief Judge


Dated:August 12, l994